Citation Nr: 1434221	
Decision Date: 07/31/14    Archive Date: 08/04/14

DOCKET NO.  06-31 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.  

2.  Entitlement to service connection for bilateral hip disability for accrued benefits' purposes.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU), also for accrued benefits' purposes.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The Appellant, P.G. and C.W.M.  


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from April 1987 to July 1997.  He died in March 2004; the Appellant is the custodian of his minor child.  She appealed to the Board of Veterans' Appeals (Board/BVA) from November 2004 and June 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In August 2010, rather than immediately deciding, the Board instead remanded the claims for further development.  That development since has been completed, allowing the Board in turn to decide these claims.  

In support of the claims, the Appellant testified at a videoconference in November 2013 before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing has been associated with the claims file, so is of record.

Because this appeal was partly processed electronically using the Virtual VA paperless claims processing system, any future consideration of this case should take into consideration the existence of this electronic record.  



FINDINGS OF FACT

1.  The Veteran's Certificate of Death indicates he died on March [redacted], 2004 with the immediate cause listed as pancreatitis with no other conditions noted as having contributed to his death or resulting in the underlying cause.  

2.  The probative, meaning competent and credible, evidence of record indicates his chronic alcoholism was a self-medicating means of trying to cope with the effects of his service-connected posttraumatic stress disorder (PTSD), which in turn caused his pancreatitis and eventual death.

3.  At the time of his death in March 2004, he had claims pending of entitlement to service connection for a bilateral hip disability and a TDIU.

4.  The Appellant requested that the pending TDIU claim be continued in a March 2004 statement and filed her claims for the cause of his death and for accrued benefits in July 2004.  At the time of his death, service connection was in effect for residuals of a cervical laminectomy with radiculopathy, patellar tendonitis of the left knee, lumbosacral strain with depression of T12-L1, fracture of the right radius and ulna, tendinitis of the left knee, tendinitis of the right ankle, fracture of the right 7th rib, hypertension, hemorrhoids and PTSD, with a combined 90 percent rating.

5.  The probative evidence of record indicates his bilateral hip disability, however, did not originate during his service, was not present to a compensable degree within a year of his discharge from service, was not aggravated by or otherwise related to his service.


6.  But the most probative evidence of record indicates that, prior to his death, his service-connected disabilities - namely, his PTSD and consequent chronic alcoholism - had rendered him incapable of obtaining or maintaining employment that could be considered substantially gainful, not just marginal, when considering his level of education, prior work experience and training, but not his advancing age and disabilities that were not service connected. 


CONCLUSIONS OF LAW

1.  The criteria are met for entitlement to service connection for the cause of the Veteran's death.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2013).  

2.  The criteria are not met, however, for entitlement to service connection for a bilateral hip disability for accrued benefits' purposes.  38 C.F.R. §§ 1110, 1113, 1116, 1131, 5103, 5103A, 5107, 5121 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.1000 (2013).

3.  But the criteria are met for a TDIU for accrued benefits' purposes.  38 C.F.R. §§ 1110, 1113, 1116, 1131, 5103, 5103A, 5107, 5121 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 3.1000, 4.15, 4.16, 4.18, 4.19 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must, upon receipt of a complete or substantially complete application for benefits:  (1) inform the claimant of the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant of the information and evidence that VA will obtain; and (3) inform the claimant of the information and evidence he is expected to provide.  38 C.F.R. § 3.159(b)(1) (2013).

To the extent possible, VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), should be provided to a claimant before an initial unfavorable decision on a claim by the RO as the Agency of Original Jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  If, however, for whatever reason it was not, or the notice provided was inadequate or incomplete, this timing error can be effectively "cured" by providing any necessary VCAA notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC) - such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

VCAA notice errors are not presumptively prejudicial, rather, must be judged on a case-by-case basis.  The Appellant, not VA, has this burden of proof of not only establishing error, but showing how it is unduly prejudicial, meaning outcome determinative of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).


This duty to notify was satisfied by way of letters issued in July 2004, prior to the initial RO decision, and in March 2011, pursuant to a BVA remand directive for corrective notice.  The letters informed the Appellant of the types of information and evidence necessary to substantiate the claims and the division of responsibility between her and VA in obtaining this necessary supporting evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  Although the Appellant was provided notice of the type of evidence necessary to establish an effective date for a service-connected disability, but not also a rating for the disability, the absence of that additional notice is not prejudicial to her claims for service connection for the cause of the Veteran's death and a TDIU for accrued benefits' purposes because the Board is granting these claims, regardless.  Moreover, the preponderance of the evidence is against her remaining claim of entitlement to service connection for a bilateral hip disability for accrued benefits' purposes, so the "downstream" disability rating element (and even the effective date element) of this claim is ultimately moot.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra.  

Specific to claims for Dependency and Indemnity Compensation (DIC) benefits, so including for cause of death, VA's notice requirements include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007) rev'd on other grounds sub nom.  Hupp v. Shinseki, 329 Fed. Appx. 277 (Fed. Cir. May 19, 2009).  This notice was provided in the March 2011 letter.


Specific to the accrued benefits claims, as will be explained in more detail below, adjudication of a claim for accrued benefits is essentially a legal determination, and the evidentiary requirements differ somewhat from claims for other types of compensation.  In claims for accrued benefits, only the evidence that is of record at the time of the Veteran's death is considered, with the exception of any evidence necessary to complete the application, and VA or service records that have not been associated with the file because the latter records are considered, constructively, to already be a part of the record.  See Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993); see also 38 C.F.R. § 3.1000(d)(4).  In this appeal, the July 2004 and March 2011 letters informed the Appellant of VA's responsibility to obtain outstanding VA records, and the Board finds that there is no outstanding duty to notify or assist owed the Appellant in connection with these claims.  In any event, any deficiency in VCAA notice regarding the accrued benefits claims is not prejudicial as the outcome of these claims depends entirely on documents or items of evidence that are already in the claims file, so already of record.

VA also has a duty to assist the Appellant in developing her claims.  This duty includes assisting her in the procurement of the Veteran's service treatment records (STRs) and other pertinent treatment records from prior to and since his service, whether from VA or private sources, and providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no such duty if there is no reasonable possibility the assistance would aid in the substantiation of the claim.


All relevant evidence necessary for an equitable resolution of these claims has been identified and obtained, to the extent obtainable.  The relevant evidence of record includes the Veteran's STRs, private medical records, VA outpatient treatment reports, private medical opinions, reports of the VA examinations in April 1998 and February 200,4 and VA opinions in June 2011, February 2012, April 2012 and July 2012 containing the information required to make the necessary determinations, as well as personal statements and hearing testimony from the Appellant and her representative.

There is no indication there exists any additional evidence that has a bearing on this remaining claim for a bilateral hip disability that has not been obtained and that is obtainable.  The Appellant and her representative have been accorded ample opportunity to present evidence and argument in support of the appeal of this claim.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2013).

Analysis

1.  Service Connection for the Cause of the Veteran's Death

After considering the relevant evidence and resolving all reasonable doubt in the Appellant's favor, the Board has determined the Veteran's service-connected PTSD caused his chronic alcoholism and, in turn, eventual death from pancreatitis.  Therefore, entitlement to service connection for the cause of his death is warranted.  

The survivors of a Veteran who has died from a service-connected disability or compensable disability may be entitled to receive DIC.  38 U.S.C.A. § 1310 (West 2002).  The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or contributory cause of death.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. § 3.312(a) (2013).

To establish entitlement to service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by his service either caused or contributed substantially or materially to his death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(3), (4) (2013); Lathan v. Brown, 7 Vet. App. 359 (1995).

The Veteran's Certificate of Death reflects that he died on March [redacted], 2004 with the immediate cause listed as pancreatitis with no other conditions noted as having contributed to death or resulting in the underlying cause.  


At the time of the Veteran's death, service connection was in effect for residuals of a cervical laminectomy with radiculopathy, patellar tendonitis of the left knee, lumbosacral strain with depression of T12-L1, fracture of the right radius and ulna, tendinitis of the left knee, tendinitis of the right ankle, fracture of the right 7th rib, hypertension, hemorrhoids and PTSD.  He had a combined rating of 90 percent for these service-connected disabilities.  38 C.F.R. § 4.25.

The Veteran's STRs reflect he was treated for PTSD and alcohol abuse in service.  An undated STR indicates a psychology consultation was provided pursuant to neuropsychological screening and psychological evaluation demonstrating results consistent with PTSD.  The diagnosis of PTSD was noted to have increasing symptoms with the cessation of his self-medication with alcohol.  He was simultaneously provided an Axis I diagnosis of chronic PTSD and alcohol dependence.  His military service ended in July 1997.

The post-service medical evidence of record, including VA medical records dating from 1997 to February 2004 and private medical records dating from March 2004, reflect that the Veteran was treated for and diagnosed with pancreatitis, also characterized as chronic pancreatitis, ETOH (alcohol) pancreatitis, alcoholic pancreatitis and pancreatitis secondary to ETOH.  These records clearly reflect that his pancreatitis was related to his alcohol abuse and dependency.  

In a January 2007 opinion, a private physician, Dr. J.A.M., M.D. found that there was a strong etiologic association between pancreatitis and chronic alcohol use and that multiple articles concluded that co-occurring PTSD symptoms had a strong impact on alcohol dependence treatment outcomes.  In his opinion, Dr. J.A.M. concluded that the Veteran's service-connected PTSD, combined with alcoholism, were reasonably considered to have resulted in the Veteran's pancreatitis and ultimate death.  In so finding, he referred his research including several medical articles on these disabilities and their relationships.  

In a September 2013 Disability Benefits Questionnaire (DBQ), a private social worker, C.W.M., provided a posthumous assessment of the Veteran's PTSD based upon a review of several records, including his STRs, medical records, family correspondence, Social Security Administration (SSA) income records, and VA documents.  C.W.M. diagnosed the Veteran with both PTSD and Alcohol dependence and assigned a Global Assessment of Functioning (GAF) score of 45, at best, at the end of his life.  A GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  The GAF score and interpretation of that score are important considerations in rating a psychiatric disability.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  According to the Diagnostic and Statistical Manual of Mental Disorders (DSM), this GAF score is indicative of "serious" social and occupational impairment.  He found the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood, which are the most relevant deficiency areas.  See Bowling v. Principi, 15 Vet. App. 1, 11 (2001).  He also noted that it was not possible to differentiate what portion of the occupational and social impairment was caused by each disorder, which in turn requires that VA resolve this reasonable doubt in the Veteran's or claimant's favor and, for all intents and purposes, attribute all symptoms in question to the 
service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  After reporting all relevant symptoms, C.W.M. found the Veteran was incapable of managing his financial affairs, noting he lived in a trailer on his father's property and his parents paid his bills.  

In a May 2014 letter, Dr. J.A.M. reported that, based on a review of medical and military records, as well as previously-allowed disabilities, it was his opinion that the Veteran's alcoholism did not manifest itself prior to his PTSD, back and neck injuries and the surgery that ultimately resulted in a failed neck syndrome with accompanying chronic pain.  He also found that, while it was true the Veteran's death resulted from pancreatitis, which was likely caused by his alcoholism, based on medical literature and historical documents associated with the Veteran, it was clear that both PTSD and chronic pain were significant risk factors for 
self-medication with alcohol.  He also found many individuals choose alcohol rather than even prescribed pain medication because they feel they can function better with alcohol.  Therefore, in his opinion, Dr. J.A.M. concluded that the alcoholism followed the service-connected PTSD and failed neck syndrome with associated pain.  He also concurred with the September 2013 assessment provided by C.W.M.  

Disability (and, here, eventual death) resulting from alcohol or drug abuse, since it is willful misconduct, generally cannot be service connected.  38 U.S.C.A. § 105(a); 38 C.F.R. §§ 3.1(m), 3.303(c)(3) and (d).  VA's General Counsel has confirmed that direct service connection for disability that is a result of a claimant's abuse of alcohol or drugs is precluded for purposes of all VA benefits for a claim, as here, filed after October 31, 1990.  See VAOPGCPREC 7-99 (June 9, 1999); VAOPGCPREC 2-98 (Feb. 10, 1998).

On the other hand, there is a very limited exception to this general rule, when the converse occurs, that is, when a disability instead causes a Veteran to abuse drugs or alcohol - such as to relieve, mask or alleviate the symptoms associated with that precipitating disability.  In Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), the Federal Circuit Court held that compensation could not be awarded pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 105(a) either for a primary alcohol/drug abuse disability incurred during service or for any secondary disability that resulted from primary alcohol/drug abuse during service.  Id., at 1376.  But in further clarifying this, the Federal Circuit Court explained that Veterans may only recover if they can "adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder."  Id., at 1381.  An award of compensation on such a basis would only result "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  Id.

Therefore, Veterans (or, here, derivative claimants) can only recover if they can adequately establish that the Veteran's alcohol and drug disability is secondary to or caused by his primary service-connected disorder.  There is indeed this required supporting medical evidence in this instance.  The Board finds that the Veteran's STRs, post-service private and VA treatment records, the September 2013 DBQ, and the January 2007 and May 2014 private medical opinions, considered together, at the very least place the evidence in a state of relative equipoise, meaning just as supportive of the claim as against it, in terms of whether his PTSD caused his chronic alcoholism and, in turn, eventual death from pancreatitis.  In this circumstance the Board must resolve this doubt in the claimant's favor and grant the claim for service connection for the cause of the Veteran's death.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

2.  Accrued Benefits

After considering the relevant evidence, the Board finds that the probative evidence of record (meaning the most competent and credible) does not indicate the Veteran's bilateral hip disability was either incurred in or is otherwise related to his active military service.  Thus service connection for a bilateral hip disability for accrued benefits' purposes is unwarranted.  Additionally, though, resolving all reasonable doubt in the appellant's favor, the Board has determined the Veteran's service-connected disabilities, namely his PTSD and associated chronic alcoholism, rendered him incapable of obtaining or maintaining substantially gainful employment prior to his death.  Therefore, entitlement to a TDIU is warranted for accrued benefits' purposes.  38 C.F.R. § 4.16.

Upon the death of an individual receiving VA benefit payments, certain persons shall be paid periodic monetary benefits to which the deceased beneficiary was entitled at the time of death under existing ratings or decisions, or those based on evidence in the file at date of death, and due and unpaid.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a).  

Accrued benefits to which a payee was entitled at his or her death under existing ratings or decisions, or those based on evidence in file at the date of death, will upon the death of such person, be paid as follows:  (1) Upon the death of a veteran to the living person first listed as follows: (i) his or her spouse; (ii) his or her children (in equal shares); (iii) his or her dependent parents (in equal shares) or the surviving parent.  (2) Upon the death of a surviving spouse or remarried surviving spouse, to the veteran's children.  (3) Upon the death of a child, to the surviving children of the veteran entitled to death pension, compensation, or dependency and indemnity compensation.  (4) In all other cases, only so much of the accrued benefit may be paid as may be necessary to reimburse the person who bore the expense of last sickness or burial of the veteran.  See 38 C.F.R. § 3.1000(a).

An application for accrued benefits must be filed within one year after the death of the veteran.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  The appellant filed her application for accrued benefits in July 2004, approximately four months after the Veteran's death, so well within the required one year following death.  See 38 C.F.R. § 3.1000.  


A.  Bilateral Hip Disability

Service connection requires competent and credible evidence showing:  (1) the present existence of the claimed disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

The evidence of record at the time of the Veteran's death includes STRs, April 1998 and February 2004 VA examinations, and the Veteran's statements.  STRs reflect the Veteran was treated for right hip pain in September 1987, diagnosed as probable gluteus strain but the examiner could not rule out right hip strain.  A September 1987 x-ray of the right hip revealed normal findings.  In October 1987 the Veteran was followed up for right buttock/hip strain, diagnosed as probable gluteal strain.  A February 1989 STR revealed the Veteran complained of left hip pain for the past month and reported he was hospitalized a month earlier and given an injection in the left buttock, from which time he experienced pain that has increased and progressed down the left leg.  He was diagnosed with questionable nerve injection.  In December 1990, the Veteran was treated for pain in the right buttock, diagnosed with right buttock pain, probable overuse.  He was treated for a severe left thigh bruise in April 1992 and May 1994 and complaints of a right thigh bruise in June 1993.  

An August 1994 Desert Storm examination revealed normal findings of the lower extremities upon clinical evaluation and in an August 1994 Report of Medical History the Veteran reported a history of broken bones, specified as fractures to the wrist, right clavicle right forearm, right ribs and left knee.  A March 1996 Report of Medical Examination revealed normal findings of the lower extremities upon clinical evaluation.  In a March 1996 Report of Medical History the Veteran reported a history of broken bones and arthritis, rheumatism or bursitis, specified as painful joints of the bilateral knees and bilateral ankles, arthritis of the left shoulder, left knee and right ankle, and history of broken bones of the right distal radius, left great toe, right zygomatic arch right ankle, left arm, left foot, left clavicle and right ribs.  In a June 1997 separation examination, pursuant to a Medical Board Evaluation, a clinical evaluation revealed normal findings of the lower extremities, although multiple musculoskeletal complaints were noted.  In the June 1997 Report of Medical History, the Veteran reported a history of swollen joints, broken bones, arthritis, rheumatism or bursitis, and bone, joint or other deformity, specified as:  status post bilateral ankle fracture with residual pain; status post anterior dislocation of the right shoulder with residual pain; status post right forearm fracture; left thumb fracture; status post right maxillary fracture; status post bilateral ankle fracture; chronic left knee pain; and small deformity of the base of the left thumb dorsum secondary to fracture.  Therefore, no fractures or arthritis of either hip was noted during the Veteran's active service and STRs do not show a chronic bilateral hip disability manifested during the Veteran's active service, as the Veteran was only treated on two occasions for right hip strain in 1987 and on one occasion for left hip/buttock pain in 1989, with no subsequent complaints, treatment, findings or diagnoses of either hip during service.  

The post service medical evidence reflects the Veteran was initially treated for and diagnosed with right hip pain, secondary to osteoarthritis in a July 2003 VA outpatient treatment report.  He was subsequently treated for and diagnosed with right hip pain, unsure of etiology, and right hip pain secondary to osteoarthritis in an October 2003 VA outpatient treatment report.  An October 2003 VA x-ray report revealed osteoarthritic changes in the right hip.  Thereafter, a February 2004 VA examination of the joints revealed a diagnosis of posttraumatic degenerative joint disease of the right wrist, right and left ankles, left hip, left knee, and right hip with loss of function due to pain.  Therefore, the post-service medical records do not show complaints, findings or diagnoses of a hip disability of either hip following the Veteran's separation from service until many years thereafter, specifically until right hip osteoarthritis was diagnosed in July 2003 and left hip posttraumatic degenerative joint disease was diagnosed in the February 2004 VA joints examination.  In fact, the April 1998 VA general medical examination revealed that, although the Veteran complained of multiple musculoskeletal disabilities, there were no complaints of hip pain, no findings or x-rays related to the hips and no diagnosis of the hips

With respect to the Appellant's statements and testimony regarding the Veteran's bilateral hip disability, the Board find these statements and testimony, including testimony in the November 2013 video conference hearing, were solely made in regard to the  misapplication of evidence that was related to another veteran and not her ex-husband.  Thus, the Appellant's statements and testimony concerning the bilateral hip disability do not relate to complaints, symptoms, treatment or diagnoses regarding the bilateral hips either reported by the Veteran or witnessed by herself and do not support the claim.  

Finally, at no time prior to the Veteran's death was there any probative lay or medical evidence of a nexus between the Veteran's post-service diagnosis of posttraumatic degenerative joint disease of the left and right hips and his period of active service.  In this regard there have been no statements in the record, by the Veteran or the Appellant, of a continuity of symptomatology so as to grant service connection on a presumptive basis for chronic arthritis of the bilateral hips.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Moreover, the medical evidence prior to the Veteran's death does not demonstrate a continuity of treatment for the bilateral hips during the Veteran's active service, a diagnosis of a bilateral hip disability, namely arthritis, within a year following his separation from active service, continuity of treatment since his separation from active service or any medical opinion which indicates a relationship existed between Veteran's active service and his post service bilateral hip disability.  

In sum, service connection is not warranted on a direct basis for a bilateral hip disability, as there is no competent and credible evidence of a chronic hip disability in service, a continuity of symptoms after service, or any relationship between a post-service bilateral hip disability and the Veteran's service.  See 38 C.F.R. § 3.303; Shedden, 381 F.3d at 1166-67; Walker, 708 F.3d at 1333.  As the Veteran's bilateral hip disability, namely degenerative joint disease/arthritis, did not manifest within one year of his separation from active service, service connection is also not warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.  Accordingly, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a bilateral hip disability for accrued benefits purposes is denied.  See 38 C.F.R. §§ 3.102, 3.1000.


B.  TDIU

Total disability ratings are authorized for any disability or combination of disabilities, provided the schedular rating is less than total, when the disabled person is unable to secure and maintain substantially gainful employment because of the severity of his service-connected disabilities.  If there is only one such disability, it must be rated as at least 60 percent disabling.  Whereas, if there are two or more disabilities, at least one must be rated as at least 40 percent disabling and there must be sufficient additional service-connected disability to bring the combined rating to at least 70 percent.  38 C.F.R. §§ 4.15, 4.16(a).

Disabilities resulting from common etiology or single accident or affecting both upper and lower extremities are considered as one collective disability for the purpose of determining whether these threshold minimum rating requirements are met.

The schedular criteria of 38 C.F.R. § 4.16(a) for a TDIU had been met prior to the Veteran's death.  Prior to his death, the Veteran was service connected for:  residuals of a cervical laminectomy with radiculopathy, rated as 60 percent disabling; patellar tendonitis of the left knee, rated as 20 percent disabling; lumbosacral strain with depression of T12-L1, rated as 20 percent disabling; fracture of the right radius and ulna, rated as 10 percent disabling; tendinitis of the left knee, rated as 10 percent disabling; tendinitis of the right ankle, rated as 10 percent disabling; fracture of the right 7th rib, rated as 10 percent disabling; hypertension, rated as 10 percent disabling; hemorrhoids, rated as noncompensable; and PTSD, rated as noncompensable.  So he had a combined 90 percent rating effectively since July 23, 1997.  See 38 C.F.R. § 4.25 (VA's Combined Ratings Table).  He therefore met the threshold minimum rating requirements of § 4.16(a) for consideration of a TDIU prior to his death, that is, without having to resort to the special extra-schedular provisions of § 4.16(b).  

The evidence of record at the time of the Veteran's death includes STRs, April 1998 and February 2004 VA examinations, and the Veteran's statements.  He last worked full-time as a machine operator in 1999, he worked part-time in 2000 and had not worked after that.  See April 2003 VA 21-8940, Application for Increased Compensation Based on Unemployability; see also December 2003 SSA statement of earnings; see February 2004 Statement.  As noted above, STRs demonstrate the Veteran was treated for and diagnosed with co-occurring PTSD and alcohol abuse, and was noted to have self-medicated with alcohol for his PTSD symptoms.  Although the April 1998 VA mental health compensation examiner did not find the Veteran had a current PTSD disability, as he was previously diagnosed with PTSD in service, the RO awarded service connection for PTSD in a January 2000 rating decision.  Thereafter, the February 2004 VA general medical examination diagnosed the Veteran with a history of extensive alcohol abuse, though no psychiatric diagnoses or evaluations were provided at this time.  The examiner found that the Veteran's ability to work was limited by his intermittent abdominal pain, however it was not as well controlled as it might be.  He also noted that, from a medical perspective, it was most important that he had better control of his diabetes and abstinence from alcohol.  VA medical records prior to the Veteran's death reflect that he was continually treated for alcohol dependency and abuse with secondary pancreatitis with periodic periods of inpatient treatment and hospitalization for these problems.  

Taken together, the STRs demonstrating alcohol was used to self-medicate PTSD symptoms, the February 2004 VA medical opinion revealing the limited ability to work due to abdominal pain with necessary abstinence from alcohol, and the VA medical records demonstrating continual treatment for alcohol abuse/dependency and pancreatitis, place the evidence in relative equipoise concerning the Veteran's ability versus inability to obtain or maintain substantially gainful employment when considering the severity of his psychiatric/mental illness - meaning on account of his service-connected PTSD with resulting alcohol abuse and pancreatic problems.  

In addition, considering the SSA income report for him and his reports of his past work history as a machine operator and that he last worked full-time in 1999 and last worked part-time in 2000, the Board finds the evidence supporting this TDIU claim for accrued benefits purposes is as probative as that against this claim.  And in this circumstance the Board must resolve this reasonable doubt in the claimant's favor and grant this claim.  38 C.F.R. § 4.3.  


ORDER

Service connection for the cause of the Veteran's death is granted.  

Service connection for a bilateral hip disability for accrued benefits' purposes is denied.  

But a TDIU for accrued benefits' purposes is granted.  




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


